Citation Nr: 1114453	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk



INTRODUCTION

The Veteran had active service from June 1978 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a new VA examination under the facts and circumstances of this case.

In this case, the Veteran reported to a VA examiner in 2009 that he injured his back in service by lifting equipment while working on tanks.  Specifically, he claims that he was first treated for a back problem in October 1979 at Fort Knox.  The Veteran also informed a medical provider in 1995 that he has had a history of back problems for several years, with remissions and exacerbations.



The Veteran's service treatment records (STRs) include a June 1978 enlistment examination, which does not indicate any back-related problems.  The first documentation of back pain is found in an October 1979 medical record.  The record indicates that the Veteran had experienced pain in his low back for about three days.  There was no injury or trauma, but the medical provider noted that the Veteran had previously played football and lifted weights.  The medical provider opined that the Veteran had mechanical back pain due to poor posture.  In addition, medical records dated October 1979 show that the Veteran underwent physical therapy for low back pain.  

Periodic military examinations in 1981 and 1983 are negative for any complaints or findings of back problems.  Subsequently, a medical record dated August 1985 reveals that the Veteran had experienced back trauma.  The medical provider assessed mechanical low back pain and scoliosis, and also noted the Veteran had been lifting weights.  Following this record, there is no other information in the STRs related to back complaints or treatment.

After separation from active service, the Veteran visited the Corcoran Chiropractic Center in October 1995 complaining of severe back pain.  In November 1995, the Hughston Clinic, P.C., assessed the Veteran with degenerative disc disease and degenerative joint disease.  

More recently, an MRI dated August 2007 showed degenerative disk disease at L4-5 and L5-S1, with disk herniations.  In October 2007, the Veteran underwent back surgery, which revealed left lumbar disc herniation.  A treating physician assessed him in December 2007 with lumbar intervertebral disc without myelopathy. 

The Veteran was afforded a VA examination in December 2009.  The VA examiner diagnosed degenerative disc disease and opined that the Veteran's previous mechanical low back pain and scoliosis are less likely as not to have caused his current degenerative disc disease.  The VA examiner explained that there was no indication that the Veteran had manifested degenerative disc disease in service. 
In addition, the VA examiner reasoned that there is not adequate information in the STRs to determine a causal relationship between the Veteran's current back condition and symptoms in service "without resort to mere speculation."
In addition, the RO has denied the Veteran's service connection claim because his back pain due to scoliosis is considered a congenital defect which is not subject to service connection.

In light of the foregoing evidence, the Board believes that VA's duty to assist requires affording the Veteran another VA examination to determine whether he had a low back defect or disability prior to service, whether there was a superimposed injury upon a pre-existing defect, whether any pre-existing disability was aggravated by service, or whether the current diagnoses were incurred in or are causally related to active service.  

The law holds that VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, in light of the documentation of a low back disorder during service, the possibility of a pre-service low back defect or disability, and the current low back diagnoses, it is found that an examination is necessary before the claim may be fairly adjudicated.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the causation or etiology of his current low back disorder(s).  For purposes of the examination, the examiner should accept the Veteran's statements as to in-service low back injury.  Any and all studies deemed necessary, including X-rays, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  Specifically, the examiner should be asked to provide an opinion with regard to the following questions:

a. Whether the records show clear and unmistakable evidence (a very high likelihood, much greater than a 50-50 degree of probability) that any low back disorder(s) noted in service pre-existed the Veteran's entry into active service.  

b. If so, the examiner should then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any pre-existing disorder(s) was a congenital defect, and to identify any such defect.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c. If any pre-existing disorder(s) is determined not to have been a congenital defect, but rather a pre-existing disability acquired by the Veteran, the examiner should identify any such disability and opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the pre-existing disability was aggravated by active service, identifying the baseline level of the disability prior to such aggravation.  Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 
     
d. Next, the examiner should be asked to opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current low back disabilities were incurred in or are causally related to active service, and, if so, whether they were superimposed upon or separate from any pre-existing defect or disability.

2. When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

